DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 5/10/2022 has been considered.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a method comprising:
storing, on a distributed storage system, a front-end (FE) instance and a plurality of real-time graph (RTG) instances, each of the plurality of RTG instances includes a plurality of device objects, the FE instance being configured to communicate with a client device associated with a first user;
establishing a bi-directional streaming remote procedure call (RPC) connection between the FE instance and the plurality of RTG instances;
receiving, by the FE instance, a status update from the client device;
determining, by the FE instance, that a first device object corresponding to the client device is stored on a first RTG instance of the plurality of RTG instances;
transmitting a first message comprising the status update from the FE instance to the first RTG instance to update the first device object;
generating, by the first RTG instance, a second message comprising the status update for transmission to a second device object corresponding to a second user; and
selecting between transmitting the second message to the second device object and transmitting the second message to the FE instance.  
Applicant’s independent claims 19 and 20 recite similar limitations directed to a system/processor and a non-transitory machine readable storage medium.  
The closest prior art of record are:
Jia et al. (US-2016/0092532) teaches a method comprising:
storing, on a distributed storage system (Fig. 1 [100, 108], Fig. 2 [200, 210A & 210B] and Page 3 [0029]), a front-end (FE) instance (Page 3 [0026] and Fig. 1 [104]) and a plurality of real-time graph (RTG) instances (Page 3 [0027]), each of the plurality of RTG instances includes a plurality of device objects (Pages 3-4 [0031-0032] i.e. derivative data), the FE instance (Fig. 1 [104]) being configured to communicate with a client device (Fig. 1 [102x]) associated with a first user; (Page 3 [0026])
establish a bi-directional connection between the FE instance and the plurality of RTG instances; (Page 3 [0026] and Page 4 [0032] i.e. server [104] receives information from the client device, that is sent for processing and then receives derivative information which can be sent back to the client device)
receiving, by the FE instance, a status update from the client device; (Page 3 [0026-0028])
determining, by the FE instance, that a first device object corresponding to the client device is stored on a first RTG instance of the plurality of RTG instances; (Page 5 [0046-0048]) and
transmitting a first message comprising the status update from the FE instance to the first RTG instance to update the first device object; (Pages 3-4 [0031] and Page 5 [0040])
generating, by the first RTG instance, a second message comprising the status update for transmission to a second device object corresponding to a second user.  (Page 4 [0032] i.e. sending location updates to other users)
However, Jia differs from the claimed invention by not explicitly reciting the connection between the FE instance and the plurality of RTG instances is a remote procedure call (RPC) and selecting between transmitting the second message to the second device object and transmitting the second message to the FE instance.    
Thakur (US-2020/0312153) teaches a system and method for optimizing dispatching of autonomous vehicles that includes the ability to use bidirectional remote procedure call (RPC) flows for communication with backend services.  (Page 3 [0023-0024])  Thakur differs from the claimed invention by not explicitly reciting selecting between transmitting the second message to the second device object and transmitting the second message to the FE instance as recited in the independent claims.    
Kremins (US-2016/0380955) provides a web-based social network for sharing positioning information with fellow users (Abstract, Page 2 [0024] and Figs. 1 and 5), but differs from the claimed invention by not explicitly reciting reciting the connection between the FE instance and the plurality of RTG instances is a remote procedure call (RPC) and selecting between transmitting the second message to the second device object and transmitting the second message to the FE instance as found in the independent claims.    
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated by the Applicant in the response dated 5/10/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646